Citation Nr: 1712556	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  10-21 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for status post fracture of the right tibia and fibula with deformity of the tibia and fibula. 


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1970 to January 16, 1977 under honorable conditions.  He then served from January 17, 1977 to August 1979 and was discharged under conditions other than honorable, but a subsequent DD Form 214 (Certificate of Release from Active Duty), received in June 2016 indicates that the discharge was upgraded to a general military discharge.  

This matter is before the Board of Veterans' Appeals (Board or BVA) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.
 
In August 2011, a videoconference hearing was held before a Veterans Law Judge (VLJ) who is no longer with the Board; a transcript of that hearing is associated with the record.  By February 2016 correspondence, the Veteran was advised of his right to a hearing before the VLJ who would decide his appeal.  In March 2016, he declined another Board hearing.

In February 2012, the Board remanded this case to the RO for additional development.  In a December 2012 supplemental statement of the case (SSOC), the RO again denied the claim.  In a February 2015 decision, the Board denied the claim.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2015 Order, the Court granted a Joint Motion for Partial Remand (JMPR), thereby vacating the Board's decision and remanding the issue for development consistent with the terms of the JMPR.  In June 2016, the Board remanded the case to the RO for required development.

In the June 2016 remand, the Board noted that the issues of entitlement to service connection for a right hip disorder, to include as secondary to the service-connected right tibia-fibula disability, and entitlement to a total disability rating based on individual employability (TDIU) (which had been remanded by the Board in February 2015) were still awaiting the requested development.  Because this development still has not been completed, these issues are not currently before the Board.
 The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded. 

On remand, the RO should arrange for the Veteran's right knee and ankle to be re-examined in compliance with the Court's decision in Correia v. McDonald.  Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, which was issued in July 2016 after the Board's remand and days prior to the VA examination ordered by the Board, the Court held that VA examinations must include joint testing for pain on both active and passive motion, in weight bearing and non-weight bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Id.  Essentially, this decision clarified the requirements that must be met with respect to orthopedic disability examinations prior to the Board finding that an examination report is adequate to adjudicate the claim.

Here, the Board finds that the July 2016 right knee and the March 2012 right ankle examinations do not meet the requirements of Correia.  The VA examiners did not test both knees and ankles or perform passive and active testing for joint pain.  Moreover, the ankle examiner did not report whether the Veteran had pain with weight bearing and non-weight bearing.  Accordingly, the Veteran must undergo additional VA knee and ankle examinations that comply with the Correia requirements before this claim may be re-adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all providers of evaluations and treatment he has received for his service-connected lower right leg disability from July 2016 to the present, and to provide the medical releases necessary for VA to obtain the records of any such private evaluations and/or treatment, on his behalf if he so desires.  The AOJ should obtain for the record complete clinical records of the evaluations and treatment from all providers identified.  If any records are unavailable, the reason for their unavailability must be explained for the record.  If private records sought are not received pursuant to VA's request, the AOJ should so advise the Veteran, and also advise him that ultimately it is his responsibility to ensure that private treatment records are received.

2.  Obtain for association with the claims file updated VA treatment records since July 2016.  

3.  Then, schedule the Veteran for appropriate VA examinations to assess the severity of his service-connected lower right leg disability (to include examinations of both the knee and ankle joints).  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  The examiner must describe all impairments of the Veteran's lower right leg disability including any associated effects on the knee and ankle; make determinations regarding range of motion, including any additional functional impairment; and identify any related neurological symptoms.

The examinations must address active and passive motion, and provide weight-bearing and non-weight-bearing information, or explain why such testing is not possible.  Both knees and both ankles must be examined and tested.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion caused by flare-ups of the service-connected lower right leg disability (if the Veteran is not experiencing a flare-up at the time of the examination, the examiner should ask the Veteran to describe the frequency, severity, duration, and type of symptoms he experiences during flare-ups and provide an opinion based on that information).  The examiner's comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

4.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).




